          Case 1:20-cr-00012-PAE Document 19
                                          20 Filed 09/11/20 Page 1 of 1




                                                         September 11, 2020

    BY ECF AND EMAIL

    Honorable Paul A. Engelmayer
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

           Re:     United States v. Bryant Brown,
                   20 Cr. 12 (PAE)

    Dear Judge Engelmayer:

          I write on behalf of both parties to request that the Court adjourn the
    September 17, 2020 conference to the week of September 28 and exclude the
    time until the next conference under the Speedy Trial Act, 18 U.S.C.
    § 3161(h), in the interest of justice. Rescheduling this conference will allow
    MCC to arrange for Mr. Brown to participate remotely.

                                                         Respectfully submitted,

                                                          /s/ Clay H. Kaminsky
                                                         Clay H. Kaminsky
                                                         Assistant Federal Defender
                                                         Federal Defenders of New York
                                                         (212) 417-8749 / (646) 842-2622

    cc:    AUSAs Jamie Bagliebter and Mary Bracewell




GRANTED. The Court will request that a conference be scheduled the week of September 28,
2020 and will notify the parties via order once said conference has been scheduled by the Clerk's
Office. For the reasons stated above, time is excluded, pursuant to 18 U.S.C. 3161(h)(7)(A), until
October 2, 2020. The Clerk of Court is requested to terminate the motion at Dkt. No. 19.
                                                                            9/11/2020
                                          SO ORDERED.

                                                            
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
